Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment

1.	This action is in response to the amendment filed February 17, 2022.  Claims 
13-14 are added, rendering claims 1-14 pending in the application, with claims 8-12 withdrawn as a non-elected invention.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections – 35 USC § 103(a)


3.	Claims 1-4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gleichauf et al. (U.S. 6,994,128) in view of Kyozuka et al (U.S. 2014/0070396). 

Gleichauf discloses a sterile container, for receiving and containing surgical instruments or material in sterile conditions, comprising a receiving area formed by a container bottom and a lid, along with a sterile filter (abstract).  

Figure 1 of Gleichauf shows:


    PNG
    media_image1.png
    785
    627
    media_image1.png
    Greyscale

Which contains a core layer (16), which is fully enclosed by a first outer layer (18) and a second outer layer (14) (Figure 2 shows the layers enclosed).  Gleichauf does not disclose the core layer is made of aramid fabric. 
Kyozuka teaches a core substrate of a packaging material comprising aramid fabric material (paragraph 28 of Kyozuka). Gleichauf and Kyozuka are combinable 
because they are related to a similar technical field, which is multilayer container/packaging material. It would have been obvious to one of ordinary skill in the art to have employed the aramid fabric, as taught in Kyozuka, in the core layer of 
Gleichauf to achieve the predictable result of increasing the mechanical strength of the material (paragraph 28 of Kyozuka), as in claim 1.
	Concerning claim 2, Figure 1 of Gleichauf shows openings in the outer layer(s). In claim 2, the phrase, “which allow an exchange of fluids” constitutes a ‘capable of” limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.
 	Concerning claim 3, Gleichauf discloses the lid is made from plastic (column 4, lines 53-56).
	Concerning claim 4, Gleichauf discloses the multilayer article is bonded together (column 5, lines 48-60).
	Concerning claim 6, Gleichauf discloses a filter material made from PTFE (column 4, lines 48-52).



Response to Arguments

4.	Applicant’s arguments of the rejection made under 35 U.S.C. 103 as being unpatentable over 35 U.S.C. 103(a) as being unpatentable over Gleichauf et al. (U.S. 6,994,128) in view of Kyozuka et al (U.S. 2014/0070396) has been considered; however, is unpersuasive.  Applicant argues Gleichauf does not disclose a core layer fully enclosed by at lest one first outer layer made of filter material on one side thereof and by at least one second outer layer made of filter material on another side.  In response to Applicant’s argument, Gleichauf discloses a sterile container, for receiving and containing surgical instruments or material in sterile conditions, comprising a receiving area formed by a container bottom and a lid, along with a sterile filter (abstract).  

Figure 1 of Gleichauf shows:


    PNG
    media_image1.png
    785
    627
    media_image1.png
    Greyscale

Which contains a core layer (16), which is fully enclosed by a first outer layer (18) and a second outer layer (14) (Figure 2 shows the layers enclosed) where the filter unit (10) comprises a holding frame (14) which can be connected to a lid (12), a filter element (16) which can be placed into the holding frame (14) and connected to a cover (18) which can be connected to a holding frame (14) (column 5, lines 4-11).  Based on Figure 1 and the disclosure of column 5, lines 4-11 is interpreted as the filter material being enclosed by the cover and the holding frame, which is connected to the lid.
Applicant argues the outer layers 14 and 18 are not made of filter material.  In response to Applicant’s argument, column 5, lines 4-11 of  Gleichauf discloses the three layers (18, 16, 14) are a three part filter unit, which is interpreted as the three layers being made out of filter material.  Because claim 1 has been maintained over Gleichauf, claims 2-4 and 6 are also maintained for reasons of record.


Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781